ORDER
The Disciplinary Review Board having recommended to the Court that DAVID P. HURWITZ of FORT LEE, who was admitted to the bar of this State in 1986, and who was temporarily suspended from the practice of law on October 12, 1998, and who remains suspended at this time, be suspended from practice for a period of three years for gross neglect (RPC 1.1(a)), lack of diligence (RPC 1.3), and failure to communicate (RPC 1.4(a) and (b)) in five matters, a pattern of neglect (RPC 1.1(b)), failure to abide by a client’s decision (RPC 1.2(a)), failure to protect a client’s interest (RPC 1.16(d)), and failure to cooperate with the ethics authorities (RPC 8.1);
And the Disciplinary Review Board having further recommended that respondent not be reinstated to practice unless and until reinstated to practice in New York, and that prior to reinstatement respondent demonstrate that he is fit to practice law, as determined by a psychiatrist' approved by the Office of Attorney Ethics, and further, that on reinstatement to practice respondent be supervised by a proctor until further Order of the Court;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and respondent is hereby suspended from the practice of law for a period of three years, effective October 12, 1993, and until the further Order of the Court; and it is further
ORDERED that no application for reinstatement to practice in New Jersey be made unless and until respondent is reinstated to practice in New York; and it is further
*182ORDERED that prior to reinstatement to practice respondent demonstrate that he is fit to practice law, as determined by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics until the further order of the Court; and it is further
ORDERED that the decision and recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said DAVID P. HURWITZ as an attorney at law of the State of New Jersey; and it is further
ORDERED that DAVID P. HURWITZ continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED, that DAVID P. HURWITZ reimburse the Ethics Financial Committee for appropriate administrative costs.